DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-27 are pending in this application. 

Claim Rejections - 35 USC § 103 Withdrawn
In the office action dated 4/8/22, the examiner rejected claims 18-22 and 24-26 under 35 U.S.C. 103 as being unpatentable over Wahli (20150278791) in view of Shibata (20020029237) and Bradley (20130325567).  In the same office action, the examiner also rejected claims 23 and 27 under 35 U.S.C. 103 as being unpatentable over Wahli in view of Shibata and Bradley, further in view of Loeb (20100316204).   Following an applicant requested interview (5/13/22), the claims were amended to make clear that (1) the data is stored in and access from a remote database storage, and (2) the determination of whether the individual card ID is in the reference database (valid) is done by checking if the box ID is in the reference database.  See interview dated 5/13/22.  Thus, there is no checking of the individual card IDs against the reference database. It is not necessary because the individual card IDs are uniquely tied to (associated only with) a specific individual box ID.  The newly added/clarified elements – in combination with existing elements (e.g., the box ID being obtained by an optical scanning device that is a part of the user’s device) – overcome the prior art previously found and currently searched.  The rejection is withdrawn.  


Drawings 
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because 
(1) FIGURES 2A-2D, 9-11B, and 13A-13B are not in proper order of appearance.  For example, on the second page of the drawing submitted, FIG. 2C appears on top of the page before FIG. 2A.  The applicant is advised to rearrange the drawing to correct the order of appearance.  AND 
(2) FIGURES 9-14 of the drawings are illegible and do not comply with line uniformity, density definition requirement and the use of shading standards put forth in 37 CFR 1.84 (l) and (m): 
(l) All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 
(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. 
The Examiner further notes that due the grayscale conversion process inherent in the Office's electronic application filing system, elements of FIGURES 9-14 are rendered partially illegible which interferes with providing a clear disclosure of the invention to the public.
Applicant may further refer to MPEP § 608.02 et seq. for further information regarding acceptability of drawings presented in a utility patent application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 18-27 are directed to a system and method, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 24 as the claim that represents the claimed invention for analysis and is similar to independent system claim 18.  Claim 24 recites the limitations of confirming an individual account (a gift card account) by checking if the individual’s group account  has previously recorded in a ledger.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Optically identifying an ID, receiving account information and the box ID from the customer, accessing gift card database and check if the ID received is in the database, value to the gift card if it was found in the ledger – specifically, the claim recites “optically recognizing… information corresponding to a unique gift card box identification number on a gift card box, wherein the gift card box comprises the unique gift card box identification number for the gift card box and also comprises a plurality of gift cards, wherein each of the plurality of gift cards comprises7 of 20Appl. No.: 16/804,790 Attorney Docket No.: 067883/542246Reply to Office Action of April 8, 2022information corresponding to a unique gift card identification number, and wherein each unique gift card identification number of the plurality of gift cards is further unique to the gift card box; determining the unique gift card box identification number of the gift card box from the optically recognized information corresponding to the unique gift card box identification number; transmitting… account information corresponding to an account of a customer of the customer device and the unique gift card box identification number; receiving… the unique gift card box identification number and the account information; determining if the received unique gift card box identification number is in a gift card database that contains information of a plurality of gift card boxes and information of a plurality of gift cards, including (A) a unique gift card box identification number assigned to each of the plurality of gift card boxes, (B) a unique gift card identification number assigned to each of the plurality of gift cards, and (C) the unique gift card identification numbers assigned to each of the plurality of gift card boxes;  assigning the unique gift card identification numbers assigned to the unique gift card box identification number received to the account of the customer in response to determining that the unique gift card box identification number is in the gift card database”, recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “optical input device”, “a customer device”, “a remote server”, and “gift card database”, in claim 24, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim 18 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: e.g. a computer such as a customer device, a remote server; storage unit such as gift card database (Claim 18 and 24). The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 18 and 24 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 18 and 24 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 18 and 24 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 18-27 are not patent-eligible.
	
Response to Arguments
Applicant's arguments filed 7/8/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. 101… independent claims 18 and 24 do not recite "adding value" or loading a "value" to a gift card.,”
the examiner respectfully notes that claim 18 states “in response to determining that the unique gift card identification number received is in the gift card database, assign the unique gift card identification numbers assigned to the unique gift card box identification number received to the account of the customer (emphasis examiner’s).”   And claim 24 similarly states “assigning the unique gift card identification numbers assigned to the unique gift card box identification number received to the account of the customer in response to determining that the unique gift card box identification number is in the gift card database (emphasis examiner’s).”   In both instances, something of value is added/assigned to the customer gift card account.   The examiner also notes that this overriding economic concept/process can be inferred from invention title – “System and Method of Providing and Loading Value to Gift Cards”, which is accompanied by the stated intention provided by the applicant’s specification as “embodiments of the present disclosure generally relate to gift cards, and specifically to a system and method of providing and loading value to gift cards (emphasis examiner’s).”  See paragraph 1 of the specification.

In response to applicant's argument that: 
“Applicant respectfully submits that "[o]ptically identifying an ID, receiving account information and the box ID from the customer, accessing gift card database and check if the [box] ID received is in the database" is not a fundamental business practice,”
the examiner respectfully disagrees.   The process of identifying the ID is part of a business process, which is an abstract idea.  Similarly, the process of checking the ID against a reference database is also a business process.  While the process is carried out by a user’s “optical input device” (e.g. a user’s mobile phone that can scan barcodes or number), it does not change the abstract idea determination.  As stated above and in the prior office action, this is nothing more than part of using “generic computer” to carry out an abstract idea that has not been integrated into a practical application.

In response to applicant's argument that: 
“a practical application into which the allegedly abstract ideas are integrated is the assignment of a plurality of unique gift cards having unique gift card identification numbers to a customer account by a remote server having received a customer's account information gift card box identification number and gift card box identification number as recognized by a customer device,”
the examiner respectfully disagrees.   Getting the related information (having individual ID being related to the box ID) and checking such information (against a database) does not integrate the claimed invention into a practical application.  This is just receiving, transmitting, and processing data according to a set of business rules.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK GAW/
Examiner, Art Unit 3698/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698